UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2035



ROBERT HAYES,

                                              Plaintiff - Appellant,

          versus


LORIEN NURSING & REHABILITATION CENTER,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-01-
2219-AMD)


Submitted:   November 8, 2001          Decided:     November 15, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Hayes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Hayes appeals from the district court’s order dismiss-

ing his action for want of federal jurisdiction.    We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. Hayes v. Lorien Nursing & Rehabilitation Center, No. CA-01-

2219-AMD (D. Md. Aug. 8, 2001).       We deny Hayes’ motions for ap-

pointment of counsel and general relief.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




                                  2